Exhibit 10.1

 

LOGO [g32463ex10_1pg001.jpg]

Bottomline Technologies

325 Corporate Drive

Portsmouth, NH 03801

P 603.436.0700

 

June 26, 2015

Mr. Kevin Donovan

32 Paul E. Robitaille Way

North Attleboro, MA 02760

Dear Kevin,

It is my sincere privilege to thank you for the contribution you have made to
Bottomline over the past 16 years. I wish you the very best as you start your
new business. As we have discussed, I appreciate your willingness to assist
Bottomline during the coming fiscal year.

During fiscal 2016, you will serve as a Special Advisor to Bottomline,
performing such functions and services as reasonably requested. In
consideration, Bottomline agrees that any restricted stock that you received
under Stock Incentive Plans will continue to vest during fiscal 2016 in
accordance with the applicable Restricted Stock Agreement(s) in effect between
you and Bottomline. I have every confidence this will work out well, but just in
case, either party may terminate this letter agreement upon 90 days written
notice.

I wish you all the best in your next professional chapter. At the same time I am
appreciative of the fact that we will continue to benefit from your experience
and knowledge.

 

Sincerely, /s/ Rob Eberle Rob Eberle President and Chief Executive Officer
Bottomline Technologies, Inc.

Agreed and Confirmed:

 

By: /s/ Kevin Donovan Kevin Donovan

Date: June 30, 2015